                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

TRACY ADAMS, on behalf of
herself and others similarly situated,

                    Plaintiff,

v.                                                  Case No. 18-12731
                                                    Honorable Denise Page Hood
SETERUS, INC.,

                    Defendant.
                                                   /

          ORDER GRANTING IN PART AND DENYING IN PART
            DEFENDANT’S MOTION TO DISMISS [Dkt. No. 7]

I.    INTRODUCTION

      On September 4, 2018, Plaintiff filed a two-count Complaint alleging violations

of the Fair Debt Collection Practices Act (“FDCPA”) and the Michigan Regulation

of Collection Practices Act (“MRCPA”). On November 1, 2018, Defendant filed a

Motion to Dismiss the Complaint. Dkt. No. 7. The Motion has been fully briefed, and

a hearing was held on December 19, 2018. For the reasons that follow, the Motion to

Dismiss is granted in part and denied in part.

II.   STATEMENT OF FACTS

      Plaintiff owns a residential home located at 8890 Burlingame Avenue, SW,

Byron Center, Michigan. Dkt. No. 1 at ¶ 20. The home is secured by a mortgage
                                          1
owned, backed, or controlled by Federal National Mortgage Association (“Fannie

Mae”) that is serviced by Defendant. Id. at ¶ 21. Defendant acquired the servicing

rights to Plaintiff’s Fannie Mae-owned loan from CitiMortgage when the loan was in

a state of default. Id. at ¶ 27-29. As a mortgage servicer, Defendant contracts with

Fannie Mae to collect payments, fees, and other amounts owed by the home owner

and to provide other services to investors relating to the home owner’s loan. Id. at ¶

24. Pursuant to its agreement with Fannie Mae, Seterus provides notices to Plaintiff

and consumers like Plaintiff using a form letter that is identified in the Complaint as

the “Michigan Final Letter.” Id. at ¶¶ 47-48.

      The Michigan Final Letter includes the following language:

      A.     THIS COMMUNICATION IS FROM A DEBT COLLECTOR AS WE
             SOMETIMES ACT AS A DEBT COLLECTOR.

      B.     If full payment of the default amount is not received by us . . . on or
             before [the Expiration Date], we will accelerate the maturity date of your
             loan and upon such acceleration the ENTIRE indebtedness of the loan,
             including principal, accrued interest, and all other sums due thereunder,
             shall, at once and without further notice, become immediately due and
             owing.

      C.     If you send only a partial payment, the loan will still be in default and we
             may keep the payment. Additionally, we will keep the payment and may
             accelerate the maturity date.

      D.     IF THE DEFAULT IS NOT CURED ON OR BEFORE THE
             EXPIRATION DATE, THE LOAN OWNER AND WE INTEND TO
             ENFORCE THE LOAN OWNER’S RIGHTS AND REMEDIES AND
             MAY PROCEED WITHOUT FURTHER NOTICE TO COMMENCE

                                           2
             FORECLOSURE PROCEEDINGS.

      E.     You have the right to reinstate your loan after acceleration and the right
             to bring a court action or assert in the foreclosure proceedings the
             nonexistence of a default or any other defense to acceleration and sale.
             If you reinstate your loan after acceleration, the loan no longer will be
             immediately due in full.

Dkt. No. 1 at Ex. A (and Ex. B, C, D, E, F, and G). See also Dkt. No. 1 at ¶¶ 49, 50,

51, 78.

      In 2016, a “legal mediation officer” (i.e., a Rule 30(b)(6) witness) designated

by Defendant testified in another case (Hager v. Seterus, Inc., 1:15-cv-222

(W.D.N.C.)) as follows:

      Q.     My understanding of your testimony just now is that if Seterus receives
             a payment in response to an NC Final, then the debt is no longer 45 days
             due and so that’s sufficient to hold off the acceleration process?

      A.     That’s correct.

      Q.     Okay. And is that -- is that Seterus’ policy just with regard to North
             Carolina?

      A.     Seterus’ policy for the loans where we are accepting payments and we’re
             able to apply full contractual payment to the loan.

      Q.     Okay. So in response to a letter like Exhibit 11 [a Seterus North Carolina
             Final Letter], Seterus’ policy, if they're accepting payments, is if they
             receive an amount equal to a normal monthly payment, they will not
             accelerate the debt?

      A.     As long as, right, it brings the loan less than 45 days due.

      Q.     Okay. Where does it say that in this letter that if you make one payment

                                          3
             or enough such that one payment is recorded, we won’t do this, or does
             it say that?

       A.    Well, the expiration date provides really the -- the timeline where the
             customer needs to make some sort of payment so that the 45 days are not
             past due.

       Q.    Not some sort of payment, $3,204.72, that’s what it says, right?

       A.    Yes. And we’re allowing the customer, we’re also -- yes. We would like
             the $3,204.72. But our objective is not to foreclose on our customers.
             Our objective is to be able to take -- even if it's a partial payment, if
             where -- if ‘in the bucket where a partial payment can be made, our
             objective is to collect that payment to help them stay in their house.
             Because them making payments, staying in their house helps us in our
             business as well. Foreclosing on them is really not, you know, helpful to
             us nor to them.

       Q.    Yeah.

       A.    And so therefore, this letter is sent out per the guidelines that are outlined
             and we allow the customer -- we allow the customer to make that partial
             payment. And then when a full -- if a partial payment does not equal the
             contractual payment, then your -- then this letter still -- still stands. But
             because a contractual payment is able to be applied to the loan account,
             then we don’t have to continue with the -- this letter.

       [Seterus Dep. at pp. 177:11-180:10].

Dkt. No. 1 at ¶ 57.

III.   LEGAL STANDARD

       A Rule 12(b)(6) motion to dismiss tests the legal sufficiency of the plaintiff’s

complaint. Accepting all factual allegations as true, the court will review the

complaint in the light most favorable to the plaintiff. Eidson v. Tennessee Dep’t of

                                            4
Children’s Servs., 510 F.3d 631, 634 (6th Cir. 2007). As a general rule, to survive a

motion to dismiss, the complaint must state sufficient “facts to state a claim to relief

that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007). The complaint must demonstrate more than a sheer possibility that the

defendant’s conduct was unlawful. Id. at 556. Claims comprised of “labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not

do.” Id. at 555. Rather, “[a] claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

IV.   ANALYSIS

      A.     Count I - FDCPA Claim

      Defendant contends that Plaintiff lacks standing to assert her claims and, even

if she has standing, she has failed to allege a violation of the FDCPA.

             1.     Standing

      Article III standing requires that a plaintiff show that she: “(1) suffered an

injury in fact, (2) that is fairly traceable to the challenged conduct of the defendant,

and (3) that is likely to be redressed by a favorable judicial decision.” Spokeo, Inc. v.

Robins, 136 S.Ct. 1540, 1547 (2016). Defendant does not argue that Plaintiff has


                                           5
failed to satisfy the first element by not alleging an injury in fact. Defendant asserts

that Plaintiff has not identified any injury in fact that is traceable to the statements

made by Defendant in the Michigan Final Letter.

      Defendant contends that any “anxiety, stress, anger, frustration, and mental

anguish” suffered by Plaintiff was solely “caused by her own default and

[Defendant]’s contractually-required notification of its right to accelerate and

foreclose based on that default[.]” Defendant asserts that Plaintiff fails to plausibly

allege that the anxiety was the direct result of Defendant’s method of determining

whether to accelerate a loan following receipt of a payment for less than the full

amount due. The Court rejects Defendant’s argument.

      Plaintiff has alleged that the injury she suffered (“anxiety, stress, anger,

frustration, and mental anguish”) was attributable to Defendant making false or

misleading threats of acceleration and foreclosure in the Michigan Final Letter. See,

e.g., Dkt. No. 1 at ¶¶ 61-72. Plaintiff alleges that such false and/or misleading

representations by Defendant, which were particularized to Plaintiff when she

received the Michigan Final Letter, could cause Plaintiff (and persons like her) to

believe she (they) would lose her (their) home(s) if she (they) did not pay an amount

greater than the amount demanded by Defendant, even though that is not Defendant’s

actual policy. Plaintiff has alleged that Defendant’s misrepresentations have the


                                           6
potential to induce individuals to send money that they may need to utilize for “other

necessary expenditures, including food and utility payments.” Id. at ¶ 67. This is

sufficient. See Gillie v. Law Office of Eric A. Jones, LLC, 785 F.3d 1091, 1097 (6th

Cir. 2016), rev’d on other grounds, Sheriff v. Gillie, 136 S.Ct. 1594 (2016) (“An

inherent danger posed by harassing or deceptive collection practices is that consumers

will be pressed into making uninformed decisions about debt prioritization, which

affects their daily lives.”). See also Martin v. Trott Law, P.C., 265 F.Supp.3d 731,

747-48 (E.D. Mich. 2017).          Plaintiff also has alleged that Defendant has

misrepresented that Plaintiff could raise defenses in a foreclosure by advertising

proceeding, which is not accurate. See, e.g., Dkt. No. 1 at ¶¶ 79-85. Plaintiff alleges

that those representations may “induc[e] homeowners into inaction or delay in

asserting possible defenses, such that they may wrongfully lose their homes as a

result.” Id. at 85. See also Martin, 265 F.Supp.3d at 747 (deceptive communications

could lead a plaintiff to “make decisions detrimental to his personal financial position

or legal rights that he otherwise would [not] make, if he were fully and accurately

informed”).

      For the reasons stated above, Defendant’s argument that any injury suffered by

Plaintiff is attributable solely to her default on her mortgage and loan is misplaced in

its motion to dismiss. Defendant’s argument would require the Court to make a


                                           7
finding of fact, but the Court does not weigh factual disputes at this juncture of the

proceedings (on a motion to dismiss). Based on Plaintiff’s allegations, the Court finds

that Plaintiff has alleged a concrete harm attributable (fairly traceable) to the Michigan

Final Letter sent by Defendant. The Court concludes that Plaintiff has standing to

bring this cause of action.

      2.     Viability of Plaintiff’s FDCPA Claims

      Defendant contends that Plaintiff has failed to allege or “identify any act or

omission by [Defendant] that violated the FDCPA.” Dkt. No. 7, PgID 76. Section

1692e of the FDCPA forbids the use of any “false, deceptive, or misleading

representation or means in debt collection,” including “(5) The threat to take any

action that cannot legally be taken or that is not intended to be taken” or “(10) The

use of any false representation or deceptive means to collect or attempt to collect any

debt . . .” (emphasis added).

      Defendant argues that there is no allegation that Defendant lacked the right to

accelerate Plaintiff’s loan or would not have accelerated the loan if Plaintiff had

ignored the Michigan Final Letter. In her Complaint, Plaintiff alleges that Defendant

violated § 1692 of the FDCPA because:

      The Michigan Final Letters create a false sense of urgency by threatening
      to accelerate the entire indebtedness of a consumer’s loan if “full
      payment of the default amount is not received . . . on or before the
      Expiration Date,” when Seterus’ actual policy, attested to in sworn

                                            8
      testimony by a company officer, is to not accelerate loans that are less
      than 45 days delinquent.

Dkt. No. 1, at ¶ 54. Although a North Carolina district court case is not binding on the

Court, see, e.g., Interactive Solutions Group, Inc. v. Autozone Parts, Inc., 2012 WL

1288173, at *3 (E.D. Mich. Apr. 16, 2012), the Court relies on the reasoning set forth

in Koepplinger v. Seterus, Inc., 2018 WL 4055268 (M.D. N.C. Aug. 24, 2018), where

the plaintiff received a letter from Defendant substantively similar to the Michigan

Final Letter. In denying a motion to dismiss, the Koepplinger court stated:

      In other words, the Amended Complaint alleges that the NC Final Letter
      falsely informs debtors that, on pain of acceleration and foreclosure, they
      must pay the entire specified default amount by the Expiration Date,
      when, in reality, to forestall acceleration and foreclosure under
      Defendant’s corporate policy, they need only pay enough of the default
      amount (and/or of any other intervening charges) to bring their loans less
      than 45 days past due by the Expiration Date. Accepting these
      allegations as true, they plausibly allege violation of Section 1692e.

Koepplinger, 2018 WL 4055268, at *6. The Koepplinger court continued:

      Even under Defendant’s theory, failure to render “full payment of the
      default amount . . . on or before the Expiration Date” (Docket Entry 19,
      ¶ 38 (emphasis added)) could constitute the “whatever reason” that a
      payment “did not quite bring the loan current as of the date [Defendant]
      received [it]” (Docket Entry 19 at 8). As a result, because (according to
      its Rule 30(b)(6) deposition) Defendant does not accelerate loans in such
      circumstances (see Docket Entry 16, ¶ 41), a reasonable fact-finder could
      conclude that the NC Final Letter contains misstatements that “would
      have been important to the consumer in deciding how to respond to
      efforts to collect the debt,” Powell, 782 F.3d at 127 (emphasis in
      original). As such, accepting as true the allegations in the Amended
      Complaint, the NC Final Letter could qualify as “false misleading, or

                                           9
      deceptive in violation of [Section] 1692e.” id. at 126 (internal quotation
      marks omitted).

Koepplinger, 2018 WL 4055268, at *7.

      For the reasons set forth above and as explained by the Koepplinger court, the

Court finds that Plaintiff has adequately alleged an FDCPA claim based on alleging

that the Michigan Final Letter threatens foreclosure proceedings that Defendant would

not pursue if Plaintiff paid less than the amount demanded in the Michigan Final

Letter.

      Defendant next argues that language in the Michigan Final Letter is accurate

and not misleading because a debtor has the right to bring a court action to assert

defenses. Manufacturers Hanover Mortg. Corp. v. Snell, 370 N.W.2d 401, 404 (Mich.

App. 1984) (emphasis added). That languages states that, if Plaintiff defaulted, she

had “the right to bring a court action or assert in the foreclosure proceedings the

nonexistence of a default or any other defense to acceleration” Defendant argues that

Plaintiff conveniently ignores the “or” in the cited language, which is important

because there is no dispute that a debtor has the right to bring a court action (rendering

irrelevant whether a debtor can assert any defenses in a foreclosure by advertising

proceeding). Defendant also asserts that a debtor can convert a foreclosure by

advertisement into judicial foreclosures and assert their defenses there. Id.

      For the reasons argued by Defendant, the Court dismisses Plaintiff’s FDCPA
                                           10
claim to the extent she relies on allegations that the Michigan Final Letter’s language

that Plaintiff would have “the right to bring a court action or assert in the foreclosure

proceedings the nonexistence of a default or any other defense to acceleration” was

deceptive and misleading. As the language expressly provides, a debtor can bring a

court action “or” raise defenses in foreclosure proceedings. A debtor can bring a court

action no matter what, so even if certain defenses may not be permissible in a

foreclosure proceeding, the provision is accurate and not inaccurate. Accordingly,

Plaintiff’s reliance on the alleged deceptiveness of the second clause of that sentence

is not persuasive.

      The Court grants in part and denies in part Defendant’s motion to dismiss

Plaintiff’s FDCPA claim. The Court: (1) concludes that Plaintiff may proceed with

her FDCPA claim related to the accelerating foreclosure proceedings, including the

class action claims thereunder, id.; and (2) dismisses Plaintiff’s FDCPA claim related

to the assertion of defenses in foreclosure.



      B.     Count II - MRCPA Claim

      As both parties recognize, courts generally analyze MRCPA claims in the same

manner as FDCPA claims when based on the same factual allegations, as the language

in the MRCPA is “very similar” to the language in the FDCPA. See, e.g., Gamby v.


                                           11
Equifax Info. Servs., LLC, 462 F.App’x 552, 556 n.6, 2012 U.S. App. LEXIS 3061

(6th Cir. 2012) (citing § 1692e); Scheuer v. Jefferson Cap. Sys., LLC, 43 F.Supp.3d

772, 786 (E.D. Mich. 2014); Newman v. Trott & Trott, P.C., 889 F.Supp.2d 948, 967

(E.D. Mich. 2012). For the reasons set forth in Section IV.A., the Court grants in part

and denies in part Defendant’s motion to dismiss Plaintiff’s MRCPA claims.1

       Defendant also argues that Plaintiff’s MRCPA claims cannot be litigated as a

class action because the statute authorizing the recovery of statutory damages (M.C.L.

§ 445.257(2)) does not “specifically authorize[] its recovery in a class action. M.C.R.

§ 3.501 (“An action for a penalty or minimum amount of recovery without regard to

actual damages imposed or authorized by statute may not be maintained as a class

action unless the statute specifically authorizes its recovery in a class action.”).

Defendant concludes that, if Plaintiff’s MRCPA claim is not dismissed, that claim

should be allowed only to permit Plaintiff to pursue statutory damages only in her

individual capacity.

       Plaintiff accurately counters that, in this federal action, M.C.R. § 3.501 does not


       1
         As Plaintiff argues, nowhere in the Michigan non-judicial foreclosure statute does it
state that a person subject to foreclosure can assert defenses in a foreclosure by advertisement
proceedings. M.C.L. § 600.3201 et seq. For that reason, the Court concludes that Plaintiff has
adequately alleged that Defendant made inaccurate, misleading, false, or deceptive statements or
claims in the Michigan Final Letter to collect a debt (in violation of M.C.L. § 445.252(e)) and
misrepresented in the Michigan Final Letter the status of a legal action being taken or threatened,
or the legal rights of the creditor or debtor (in violation of M.C.L. § 445.252(f)).

                                                12
apply and, instead, Federal Rule of Civil Procedure 23 controls whether a class action

may be pursued. Citing Shady Grove Orthop. Assocs., P.A. v. Allstate Ins. Co., 559

U.S. 393 (2010); American Copper & Brass, Inc. v. Lake City Indus. Prod., Inc., 757

F.3d 540, 546 (6th Cir. 2014) (“We agree with the district court’s conclusion that

MCR 3.501(A)(5) does not apply in this case.”); Martin v. Trott Law, P.C., 265

F.Supp.3d 731, 750 (E.D. Mich. 2017) (same).

      “[T]he Supreme Court [has] held in a case involving a conflict between
      Rule 23 and a New York procedural rule prohibiting class actions in
      cases involving a statutory penalty [that] a ‘Federal Rule governing
      procedure is valid whether or not it alters the outcome of the case in a
      way that induces forum shopping,’” and it “therefore reject[ed] [the
      defendant’s] argument that the district court erred in declining to apply
      MCR 3.501(A)(5).” [American Copper & Brass,] 757 F.3d at 546
      (affirming denial of motion to dismiss class action claims under the
      TCPA premised on Mich.Ct. Rule 3.501(A)(5)) (citing Shady Grove, 559
      U.S. at 46, 130 S.Ct. 1431).

Martin, 265 F.Supp.3d at 750.

      The Court: (1) concludes that Plaintiff may proceed with her MRCPA claim

related to the accelerating foreclosure proceedings, including the class action claims

thereunder, id.; and (2) dismisses Plaintiff’s MRCPA claim related to the assertion of

defenses in foreclosure.

V.    CONCLUSION

      For the reasons set forth above,

      IT IS ORDERED that Defendant’s Motion to Dismiss [Dkt. No. 7] is

                                         13
GRANTED IN PART and DENIED IN PART.

      IT IS FURTHER ORDERED that Plaintiff may proceed with her FDCPA and

MRCPA claims related to the accelerating foreclosure proceedings, including the class

action claims thereunder.

      IT IS FURTHER ORDERED that Plaintiff’s FDCPA and MRCPA claims

related to the assertion of defenses in foreclosure are DISMISSED.

      IT IS ORDERED.


                                       s/Denise Page Hood
                                       United States District Judge
Dated: September 27, 2019




                                         14
